       Case 4:20-mj-00233-BD Document 6 Filed 11/04/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                      PLAINTIFF

VS.                      E.D. ARK. CASE NO: 4:20-MJ-233-BD-1
                           W.D. ARK. CASE NO: 6:20-MJ-6002

BRANDEN LEE BREWER                                                         DEFENDANT

                                  ENTRY OF APPEARANCE

       COMES NOW, George “Birc” Morledge, IV., of the Morledge Law Firm, and for
his Entry of Appearance states that he has been retained by the defendant and requests
that all pleadings and pertinent correspondence in this cause of action be directed from
this day forward to Morledge Law Firm, 300 S. Spring St., Ste. 615, Little Rock,
Arkansas, 72201.
       WHEREFORE, George “Birc” Morledge, IV, of the Morledge Law Firm, prays
that he be entered as attorney of record for Jessica Ball in the above-captioned cases.

                                              Respectfully submitted,

                                              George “Birc” Morledge, IV
                                              Ark Bar No: 08048
                                              MORLEDGE LAW FIRM
                                              300 S. Spring St., Ste. 615
                                              Little Rock, AR 72201
                                              (501) 615-8844 office
                                              (501) 590-3050 mobile
                                              (501) 812-3385 fax
                                              e-mail: gbmorledge@gmail.com

                                              Attorney for Defendant
